Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 20, 2016

                                    No. 04-16-00675-CV

                                    Thomas RETZLAFF,
                                        Appellant

                                              v.

           KLEIN INVESTIGATIONS & CONSULTING and James W. Landess,
                                 Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-17145
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
        The motion to strike appellant’s correspondence dated December 14, 2016 is
GRANTED. This court will consider only the issues and arguments presented in the parties’
respective briefs when this appeal is set for submission. No issues or arguments raised in the
correspondence filed by either party prior to submission will be considered.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court